UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7188


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

TERRELL L. MALLARD, a/k/a Terrell Mailard,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00461-PMD-1; 2:12-cv-00718-PMD)


Submitted:   December 16, 2013            Decided:   December 23, 2013


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terrell L. Mallard, Appellant Pro Se. Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Terrell      L.    Mallard       seeks        to     appeal          the    district

court’s     order      denying      his    Fed.       R.    Civ.     P.       60(b)    motion       for

reconsideration * of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                                     The order is

not    appealable        unless      a    circuit          justice       or    judge       issues    a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate       of      appealability          will        not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief     on    the    merits,      a    prisoner         satisfies          this    standard      by

demonstrating          that       reasonable         jurists       would        find       that     the

district        court’s      assessment      of       the    constitutional                claims    is

debatable       or     wrong.       Slack    v.       McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,        and    that       the    motion       states       a    debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at 484-85.


       *
       We note that the motion was not a second or successive
§ 2255   motion,  but   instead   a  true   Rule  60(b)    motion.
Gonzalez v. Crosby, 545 U.S. 524, 530-32 (2005); United
States v. Winestock, 340 F.3d 200, 206-08 (4th Cir. 2003).



                                                 2
           We have independently reviewed the record and conclude

that Mallard has not made the requisite showing.              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3